IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: LEHIGH COUNTY CONSTABLES              : No. 43 MM 2018
                                             :
                                             :
PETITION OF: DENNIS C. HUBER AND             :
FREDERICK BAINHAUER, III                     :


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of June, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.